Name: COUNCIL REGULATION (EEC) No 1028/93 of 26 April 1993 supplementing Regulation (EEC) No 3917/92 extending into 1993 the application of Regulations (EEC) No 3831/90, (EEC) No 3832/90, (EEC) No 3833/90, (EEC) No 3834/90, (EEC) No 3835/90 and (EEC) No 3900/91 applying generalized tariff preferences for 1991 in respect of certain products originating in developing countries and adding to the list of beneficiaries of such preferences
 Type: Regulation
 Subject Matter: trade policy;  economic conditions;  leather and textile industries;  tariff policy
 Date Published: nan

 1 . 5. 93 Official Journal of the European Communities No L 108/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1028/93 of 26 April 1993 supplementing Regulation (EEC) No 3917/92 extending into 1993 the application of Regulations (EEC) No 3831/90, (EEC) No 3832/90, (EEC) No 3833/90, (EEC) No 3834/90, (EEC) No 3835/90 and (EEC) No 3900/91 applying generalized tariff preferences for 1991 in respect of certain products originating in developing countries and adding to the list of beneficiaries of such preferences THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community has since 1980 confined the benefit of its generalized tariff preferences for products covered by the Arrangement regarding international trade in textiles (MFA) to those products which originate in countries and territories having signed, within the frame ­ work of the MFA, bilateral agreements with the Commu ­ nity providing for a quantitative limitation of their exports of certain textile products to the Community, or to such products which originate in countries or territo ­ ries undertaking similar commitments ; Whereas Vietnam initialled an Agreement on trade in textiles with the Community on 15 December 1992 ; whereas that Agreement is provisionally applicable from 1 January 1993 ; Whereas the fixed amounts set out in the Annex hereto may in no event lead to an overrun of the quanti ­ tative limits fixed in the abovementioned Agreement, but simply reflect more favourable tariff arrangements within the limit of the amounts fixed in the said Agreement ; Whereas, in consequence, Annexes I and II to Regulation (EEC) No 3832/90 (') should be adapted and Vietnam should be included in Annex IV to that Regulation, HAS ADOPTED THIS REGULATION : Article 1 1 . Vietnam shall be added to the list of countries in column 5 of Annexes I and II to Regulation (EEC) No 3832/90 opposite the order numbers and categories specified in columns 1 and 2 respectively in the Annex to this Regulation . The fixed duty-free amounts applicable to Vietnam for these products are indicated in columns 6A, 6B and 6 of that Annex. 2. The word 'Vietnam' shall be added to Annex IV to Regulation (EEC) No 3832/90 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply as from 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 April 1993 . For the Council The President B. WESTH (') OJ No L 370, 31 . 12. 1990, p. 39 . Regulation as last amended and extended by Regulation (EEC) No 3917/92 (OJ No L 396, 31 . 12. 1992, p. 1 ). No L 108/2 Official Journal of the European Communities 1 . 5. 93 ANNEX List of textile products covered by fixed duty-free amounts with respect to Vietnam within the framework of the generalized tariff preferences for certain developing countries and territories (Annexes I and II to Regulation (EEC) No 3832/90) Order No Category(Unit) Fixed duty-free amounts 1.1 .  30.6.1993 1.7.  31.12.1993 (1 ) (2) (6 A) (6B) 40.0010 1 1 130,5 1 130,5 (tonnes) 40.0020 2 1 368,5 1 368,5 (tonnes) 40.0033 3 315 315 (tonnes) 40.0040 4 941,5 941,5 (1 000 pieces) 40.0050 5 754,5 754,5 (1 000 pieces) 40.0060 6 875 875 (1 000 pieces) 40.0070 7 486 486 (1 000 pieces) 40.0080 8 958,5 958,5 (1 000 pieces) 40.0090 9 65,5 65,5 (tonnes) 40.0150 15 113,5 113,5 (1 000 pieces) 40.0160 16 49,5 49,5 (1 000 pieces) 40.0170 17 40,5 40,5 (1 000 pieces) 40.0200 20 116 116 (tonnes) 40.0390 39 50,5 50,5 (tonnes) 1 . 5. 93 Official Journal of the European Communities No L 108/3 Order No Category Fixed duty-free °rder No (Unit) amounts ( 1 ) (2) (6) 40.0100 10 1 537 (1 000 pairs) 40.0120 12 3 189 (1 000 pieces or pairs) 40.0130 13 2 018 (1 000 pieces) 40.0140 14 46 (1 000 pieces) 40.0180 18 112 (tonnes) 40.0190 19 1 746 (1 000 pieces) 40.0210 21 562 (1 000 pieces) 40.0220 22 649 (tonnes) 40.0230 23 308 (tonnes) 40.0240 24 499 (1 000 pieces) 40.0260 26 395 (1 000 pieces) 40.0270 27 260 (1 000 pieces) 40.0280 28 109 (1 000 pieces) 40.0290 29 124 (1 000 pieces) 40.0310 31 674 (1 000 pieces) 40.0320 32 90 (tonnes) 40.0350 35 264 (tonnes) 40.0360 36 58 (tonnes) 40.0370 37 386 (tonnes) 40.0410 41 750 (tonnes) Order No Category Fixed duty-freeuraer 1N0 (Unit) amounts ( 1 ) (2) (6) 40.0500 50 60 (tonnes) 40.0650 65 166 (tonnes) 40.0670 67 85 (tonnes) 40.0680 68 91 (tonnes) 40.0730 73 181 (1 000 pieces) 40.0740 74 67 (1 000 pieces) 40.0760 76 169 (tonnes) 40.0780 78 159 (tonnes) 40.0830 83 60 (tonnes) 40.0900 90 76 (tonnes) 40.0970 97 22 (tonnes) 42.1150 115 104 (tonnes) 42.1170 117 33 (tonnes) 42.1180 118 15 (tonnes) 42.1301 130 A 13 (tonnes) 42.1305 130 B 36 (tonnes) 42.1560 156 4 (tonnes) 42.1570 157 15 (tonnes) 42.1590 159 39 (tonnes) 42.1610 161 74 (tonnes)